Citation Nr: 1039516	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure.

2.  Entitlement to service connection for bilateral upper and 
bilateral lower extremity peripheral neuropathy, to include as 
secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 Regional Office (RO) in St. Louis, 
Missouri rating decision, which denied the claims on appeal.

The Board notes the Veteran requested a hearing in his May 2007 
substantive appeal.  A hearing was initially scheduled in January 
2008; however, the Veteran indicated that he was unable to attend 
and requested that the hearing be rescheduled.  The hearing was 
rescheduled for October 2010, but the Veteran failed to appear 
for his hearing despite proper notice being sent to his last 
known address.  The Veteran has not indicated good cause for 
missing his hearing nor has he requested the hearing be 
rescheduled.  Accordingly, the Board deems the Veteran's hearing 
request withdrawn.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of diabetes mellitus, type II, 
that is etiologically related to a disease, injury, or event in 
service, to include exposure to herbicides.

2.  The preponderance of the evidence is against finding that the 
Veteran has a current diagnosis of bilateral upper or bilateral 
lower extremity peripheral neuropathy that is etiologically 
related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1112, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2010).

2.  Bilateral upper or bilateral lower extremity peripheral 
neuropathy was not incurred in or aggravated by service, nor may 
it be presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. § 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by or on 
behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans 
Affairs (VA) has met all statutory and regulatory notice and duty 
to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
Veteran and his or her representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

VCAA letters dated in August 2005 and March 2006 fully satisfied 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
at 187.  The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the claims.  
The letters informed him that additional information or evidence 
was needed to support his claims, and asked him to send the 
information or evidence to VA.  See Pelegrini II, at 120-121.  

The March 2006 letter from the RO explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
Furthermore, even if any notice deficiency is present in this 
case, the Board finds that any prejudice due to such error has 
been overcome in this case by the following: (1) based on the 
communications sent to the Veteran over the course of this 
appeal, the Veteran clearly has actual knowledge of the evidence 
the Veteran is required to submit in this case; and (2) based on 
the Veteran's contentions as well as the communications provided 
to the Veteran by VA, it is reasonable to expect that the Veteran 
understands what was needed to prevail.  See Shinseki v. 
Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. 
Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  Private treatment records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  In 
this case, the Board concludes an examination is not needed.  VA 
has a duty to provide a VA examination when the record lacks 
evidence to decide the Veteran's claim and there is evidence of: 
(1) a current disability; (2) an in-service event, injury, or 
disease; and (3) some indication that the claimed disability may 
be associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
will be discussed in greater detail below, the Board believes 
that there is no credible evidence suggesting an association 
between any alleged current diabetes mellitus, type II, or 
bilateral upper or lower extremity peripheral neuropathy and any 
event, injury, or disease in service.  Specifically, there is no 
evidence of a competent in-service diagnosis of diabetes 
mellitus, type II, or bilateral upper or lower extremity 
neuropathy; no credible evidence of continuity of symptomatology 
from service; no credible evidence of exposure to herbicides in 
service; and no competent and credible evidence otherwise linking 
any current claimed disability to the Veteran's military service.  
Thus, VA is not required to provide the Veteran with a VA 
examination in conjunction with these claims.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).
 
Service Connection

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  
38 U.S.C.A. § 1131 (West 2002).  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2010). 

Certain diseases, to include diabetes mellitus, type II, and 
peripheral neuropathy may be presumed to have been incurred in 
service when manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  As there is no 
evidence or claim that the Veteran was diagnosed with diabetes 
mellitus, type II, or peripheral neuropathy within one year of 
service the above provision is not applicable.  

Alternatively, if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, certain diseases 
shall be service connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Such diseases include, among others, Type 2 diabetes (also known 
as Type II diabetes mellitus or adult-onset diabetes) and acute 
and subacute peripheral neuropathy.  Id.  Acute and subacute 
peripheral neuropathy means transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide agent 
and resolves within two years of the date of onset.  Id at Note 
2.

The Department of Defense (DoD) has acknowledged that herbicides 
were used in Korea from April 1968 through July 1969 along an 
area of the Demilitarized Zone (DMZ), including a strip of land 
151 miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  The DoD publication with 
respect to herbicide agent use in Korea during the stated period 
includes a list of specific military units subordinate to the 2nd 
Infantry Division and the 3rd Brigade of the 7th Infantry 
Division that served in areas along the DMZ in Korea where 
herbicides were used between April 1968 and July 1969.  See 
"Herbicide Exposure and Veterans with Covered Service in 
Korea," 74 Fed. Reg. 36,640-48 (July 24, 2009).  Field 
artillery, signal and engineer troops also were supplied as 
support personnel to various elements of these Infantry Divisions 
during the time of the confirmed use of Agent Orange.

The Veteran believes that his current diabetes mellitus, type II, 
was caused by herbicide exposure while stationed at Camp Page in 
South Korea from August 1967 to September 1968.  The Board 
acknowledges the Veteran's sincere belief that his current 
diabetes mellitus was caused by his military service.  Although 
not specifically argued by the Veteran, the Board also has 
considered whether his bilateral upper and lower peripheral 
neuropathy is related to in-service herbicide exposure.  In this 
case, however, the evidence fails to establish that the Veteran 
served along the DMZ where herbicides are documented to have been 
used, as Camp Page is approximately 50 miles from the DMZ.  The 
Veteran, furthermore, does not contend that his duties took him 
to any point along the DMZ.  The RO sent the Veteran's dates of 
service in Korea and unit records to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) for a 
determination as to whether he may have been otherwise exposed to 
herbicides during his service in Korea.  See M21-1MR, part IV, 
subpart ii, ch. 2, section C, 10, o.  A March 2007 response from 
USASCRUR indicated that the Veteran's unit was located at Camp 
Page and that herbicides were used in Korea only along the DMZ.  

Furthermore, as to the Veteran's reports of herbicide use at Camp 
Page, the Board finds the Veteran's assertion that the same 
chemicals used in Agent Orange were involved in small scale brush 
clearing activity at Camp Page to be clearly so speculative on 
its face as to not constitute credible evidence of herbicide 
exposure in service.  As there is no credible evidence otherwise 
establishing exposure to herbicides, the Board finds that 
exposure to herbicides is not conceded, and service connection 
cannot be granted on a presumptive basis for a heart condition as 
a result of herbicide exposure.

Initially the Board notes that the Veteran's peripheral 
neuropathy is not acute or subacute as it did not begin within 
weeks or months of herbicide exposure and resolve within two 
years.  Indeed, as noted, the Veteran's peripheral neuropathy 
symptoms did not begin until multiple years after military 
service and have not resolved to date.  As such, presumptive 
service connection based on herbicide exposure is not warranted 
for the Veteran's current peripheral neuropathy.  Moreover, given 
that the Veteran's service in Korea was not along the DMZ where 
herbicides were used and the absence of other objective evidence 
of herbicide exposure, exposure to herbicide is not presumed and 
service connection is not warranted on this presumptive basis for 
diabetes mellitus, type II, or bilateral upper or lower extremity 
peripheral neuropathy.  

The Board notes, notwithstanding the foregoing presumptive 
provisions, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there is 
proof of such direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994); see also Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).  To establish a right to compensation for a 
present disability on a direct basis, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Diabetes Mellitus, Type II

With respect to the Veteran's claim for service connection for 
diabetes mellitus, the Veteran's service treatment records are 
wholly silent for complaints, treatment, or diagnoses of diabetes 
mellitus.  The Veteran's September 1966 entrance examination and 
October 1969 separation examination both include a urinalysis 
that was negative for albumin and sugar.  Of note, September 1968 
and February 1979 urinalyses also were negative for albumin and 
sugar.  In September 1966, October 1969, and October 1974 the 
Veteran denied a history of albumin or sugar in his urine.

VA and private medical evidence of record indicates a current 
diagnosis of diabetes mellitus.  The medical records indicate 
that the Veteran was first diagnosed with diabetes in 
approximately May 1986, or more than 15 years after service.  
Significantly, the initial diagnosis of diabetes mellitus, type 
II, was linked in the initial notation with the Veteran's obesity 
and no mention was made of herbicide exposure or other incident 
of military service. 
 
Thus, the Veteran had no in-service evidence of diabetes 
mellitus.  Nor does the claims file otherwise include lay 
evidence of a continuity of symptomatology since service, or 
include any evidence that a competent medical professional has 
linked the Veteran's current diabetes mellitus, type II, to his 
military service.  Indeed, the evidence of record indicates that 
at the time of the Veteran's initial diagnosis of diabetes 
mellitus that the disorder was linked to the Veteran's obesity 
and not to herbicide exposure or other incident of military 
service. 
 
The Board acknowledges the Veteran's assertions that his diabetes 
mellitus is the result of his military service.  Certainly, the 
Veteran is competent to report sensory or observed symptoms, and 
his testimony in that regard is entitled to some probative 
weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  He generally is not, however, competent to diagnose a 
medical disorder or render an opinion as to the cause or etiology 
of any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence).  In this instance, 
therefore, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, especially as to complex 
medical diagnoses such as a link between his current diabetes 
mellitus, type II, and his military service, to include claimed 
exposure to herbicides.  Thus, his statements regarding any such 
link are not competent.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that such a 
link being made by the Veteran especially problematic in this 
case where there is more than a decade between military service 
and the Veteran's initial diagnosis and the absence of any 
continuity of symptomatology that has been attributed to the 
eventual diagnosis of diabetes mellitus.

In summary, the Veteran's service treatment records show no 
diabetes mellitus, type II, in service.  The Veteran did not 
receive treatment for or a diagnosis of diabetes mellitus for at 
least one decade after service.  No medical professional has ever 
attributed the Veteran's diabetes mellitus to his military 
service, nor is the Veteran competent to make such a link.  
Indeed, the most probative medical evidence of record links the 
Veteran's diabetes mellitus to obesity and not to herbicide 
exposure or other incident of service.  Based on the foregoing, 
service connection on a direct basis is not warranted.  As the 
preponderance of the evidence is against the claim, the benefit-
of-the-doubt rule does not apply, and the claim for service 
connection for diabetes mellitus, type II, must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); see generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 
274 F.3d 1361 (Fed Cir. 2001). 



 
Bilateral Upper and Lower Extremity Peripheral Neuropathy

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310 (2010).  Establishing service connection on 
a secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995).  

The Veteran claims that he has current bilateral upper and lower 
extremity peripheral neuropathy as a result of his diabetes 
mellitus, type II.  The Veteran's service treatment records 
reflect no symptomatic complaints, treatment for, or diagnoses of 
bilateral upper or lower extremity peripheral neuropathy.  
Indeed, the Veteran does not allege his peripheral neuropathy 
began while in the service.  Rather, he alleges his current 
problems developed multiple years after service as a result of 
his diabetes mellitus.

The Board notes the Veteran has current diagnosed diabetic 
neuropathy of the hands, legs, and feet.  Thus, the Veteran has a 
current diagnosed disability with respect to neuropathy of the 
bilateral upper and lower extremities.  

The crucial inquiry, therefore, is whether the Veteran's current 
bilateral upper and lower extremity neuropathy disabilities were 
incurred in or aggravated by his military service.  For the 
reasons and bases set forth below, the Board concludes they were 
not.  

With respect to the Veteran's claim that his current bilateral 
upper and lower extremity diabetic neuropathy was caused or 
aggravated by his diabetes mellitus, as discussed above, service 
connection has not been established for diabetes mellitus, type 
II.  As such, service connection may not be established for 
bilateral upper and lower extremity peripheral neuropathy, as 
secondary to service-connected diabetes mellitus, type II, as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

With regards to otherwise granting service connection on a direct 
basis, the Board notes that regulations provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service 
or symptomatology was consistent from service.  38 C.F.R. 
3.303(d).  Currently, there is no evidence of record indicating 
the Veteran was treated for or diagnosed with bilateral upper and 
lower extremity peripheral neuropathy in service, nor does the 
Veteran argue the disorders began in service or within one year 
of service or that he experienced a continuity of symptomatology 
from service.  Furthermore, no medical opinion has related his 
current bilateral upper and lower extremity diabetic neuropathy 
directly to service or any other incident of military service.  
Indeed, the Veteran's upper and lower extremity neuropathy has 
been attributed to his diabetes mellitus, which the Veteran 
acknowledges was not symptomatic or diagnosed until more than a 
decade after service.  Moreover, the onset of the Veteran's 
neuropathy symptoms did not begin until multiple decades after 
his military service.  Therefore, service connection for 
bilateral upper and lower extremity peripheral neuropathy on a 
direct basis is not warranted. 
 
In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the claims, and the benefit of the 
doubt doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed Cir. 2001).




ORDER

Entitlement to service connection for diabetes mellitus, type II, 
is denied.

Entitlement to service connection for bilateral upper and 
bilateral lower extremity peripheral neuropathy is denied.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


